        Case 18-14583-JDW             Doc 50     Filed 07/29/19 Entered 07/29/19 16:29:33                  Desc
                                               ntcabuse Page 1 of 1
Form ntcabuse

                                    UNITED STATES BANKRUPTCY COURT


Northern District of Mississippi

                                              Case No.: 18−14583−JDW
                                                     Chapter: 7
                                              Judge: Jason D. Woodard

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Kimberley Rowland Sappington
   aka Kimberly Sappington, fka Kimberly
   Barton, fka Kim Rowland
   10177 Lacey Dr
   Olive Branch, MS 38654
Social Security / Individual Taxpayer ID No.:
   xxx−xx−0357
Employer Tax ID / Other nos.:


                                      STATEMENT OF PRESUMED ABUSE



As required by 11 U.S.C. Sec. 704(b)(1)(A), the United States Trustee has reviewed the materials filed by the
debtor(s). Having considered these materials in reference to the criteria set forth in 11 U.S.C. Sec. 707(b)(2)(A), and,
pursuant to 11 U.S.C. Sec. 704(b)(2), the United States Trustee has determined that:(1) the debtor's(s') case should be
presumed to be an abuse under section 707(b); and (2) the product of the debtor's current monthly income, multiplied
by 12, is not less than the requirements specified in section 704(b)(2)(A) or (B). As required by 11 U.S.C. Sec.
704(b)(2) the United States Trustee shall, not later than 30 days after the date of this Statement's filing, either file a
motion to dismiss or convert under section 707(b) or file a statement setting forth the reasons the United States
Trustee does not consider such a motion to be appropriate.Debtor(s) may rebut the presumption of abuse only if
special circumstances can be demonstrated as set forth in 11 U.S.C. Sec. 707(b)(2)(B).. (Tharp, Sammye)

Dated: 7/30/19
                                                             United States Trustee
